— Judgment, Supreme Court, New York County (Clifford A. Scott, J.), rendered April 23, 1990, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
At the request of the officers who had executed a search warrant and arrested the occupants of the premises searched, one of those arrested agreed to telephone her supplier and arrange for a delivery of cocaine. Defendant arrived shortly thereafter, known to the informant and fitting the description she had given. Defendant was seized, and a search of his jacket revealed a plastic bag filled with cocaine. The admission of a crime by the informant that was corroborated by the officers’ own observations and the informant’s past dealings with defendant made the informant sufficiently reliable to give the police probable cause for the search of defendant (see, People v Johnson, 66 NY2d 398, 403; see also, People v Barcia, 37 AD2d 612, appeal dismissed 30 NY2d 873). Nothing in the record warrants disturbing the hearing court’s assessment of credibility. Concur — Sullivan, J. P., Carro, Milonas and Kupferman, JJ.